
	
		I
		112th CONGRESS
		1st Session
		H. R. 2748
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Honda introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To assess the potential of smart electronics to reduce
		  home and office electricity demand, to incorporate smart electronics into the
		  Energy Star Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smart Electronics
			 Act.
		2.FindingsCongress finds the following:
			(1)The International Energy Agency estimates
			 new electronic gadgets have the potential to triple their energy consumption by
			 2030 to 1,700 terawatt hours, the equivalent of today’s home electricity
			 consumption of the United States and Japan combined.
			(2)According to the International Energy
			 Agency, electronic gadgets already account for about 15 percent of household
			 electric consumption, a share that is rising rapidly as the number of these
			 gadgets multiplies. Last year, the world spent $80,000,000,000 on electricity
			 to power all these household electronics, and that is projected to rise to
			 $200,000,000,000 a year by 2030.
			(3)Most of the
			 increase in consumer electronics will be in developing countries, where
			 economic growth is fastest and ownership rates of gadgets is the lowest.
			(4)This proliferation
			 in the use of devices will jeopardize efforts to increase the energy security
			 of the United States and reduce the emission of greenhouse gases.
			(5)The cost to
			 business is even higher. Power consumed by the typical corporate data center is
			 growing by 20 percent per year. Existing technologies could slash gadgets’
			 energy consumption by more than 30 percent at no cost or by more than 50
			 percent at a small cost, meaning that total greenhouse gas emissions from
			 households' electronic gadgets could be held stable at around 500,000,000 tons
			 of carbon dioxide per year.
			(6)Governmental policies and programs such as
			 Energy Star have the potential to be enhanced to achieve even greater energy
			 savings through clear mandates and incentives and upgraded
			 implementation.
			3.DefinitionsFor purposes of this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Consumer
			 electronicsThe term
			 consumer electronics means electronic equipment intended for
			 everyday use, most often in entertainment, communications, and office
			 productivity.
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(4)Smart
			 electronicsThe term
			 smart electronics means consumer electronics that include measures
			 to reduce energy use and increase energy efficiency, such as the
			 following:
				(A)Power-factor
			 correction.
				(B)Stand-by power
			 mode.
				(C)Communication with
			 smart grid and in-home and networked energy monitoring equipment.
				(D)On-demand and
			 variable processing speed semiconductors.
				(E)Off-peak operation
			 and charging.
				(F)Low power
			 switchable modes.
				(G)The ability to
			 achieve greater efficiency with multiple functions on semiconductors.
				4.Assessment and
			 analysisWithin 1 year after
			 the date of enactment of this Act, the Secretary and the Administrator shall
			 submit a report to Congress that—
			(1)assesses the
			 potential for cost-effective integration of smart electronics technologies and
			 capabilities in all products that are reviewed for potential designation as
			 Energy Star products;
			(2)assesses the
			 growth of consumer electronics utilization and the associated energy
			 consumption;
			(3)analyzes the
			 potential energy savings and electricity cost savings that could accrue through
			 specific Energy Star program focus on smart electronics; and
			(4)analyzes and ranks
			 the potential of cost-effective smart electronics technologies.
			5.Incorporation of
			 smart electronics in Energy Star programTo the extent that it is consistent with the
			 findings of the report under section 4, the Secretary and the Administrator
			 shall develop a smart electronics emphasis as part of the implementation of the
			 Energy Star program.
		6.Energy Star Smart
			 Electronics Registry
			(a)In
			 generalTo the extent that it
			 is consistent with the findings of the report under section 4, the Secretary
			 and the Administrator shall establish within the Energy Star program a Smart
			 Electronics Registry that provides a voluntary mechanism for electronics
			 manufacturers and sellers to register their smart electronics products. In
			 operating the registry, the Secretary and the Administrator shall—
				(1)work with
			 manufacturers to develop testing and verification protocols to ensure that
			 products qualify as smart electronics; and
				(2)work with sellers
			 to develop qualification criteria for smart electronics sales location
			 labeling.
				(b)State
			 standardsNothing in this
			 section shall prohibit a State from enacting smart electronics standards more
			 stringent than protocols and criteria established pursuant to this
			 section.
			
